Exhibit 10.3
FIRST LIEN PLEDGE AGREEMENT
THIS FIRST LIEN PLEDGE AGREEMENT, dated as of October 20, 2009 (as restated,
amended, modified or supplemented from time to time, the “Agreement”), is given
by K. HOVNANIAN ENTERPRISES, INC., a California corporation (the “Issuer”),
HOVNANIAN ENTERPRISES, INC., a Delaware corporation (“Hovnanian”), EACH OF THE
UNDERSIGNED PARTIES LISTED ON SCHEDULE A HERETO AND EACH OF THE OTHER PERSONS
AND ENTITIES THAT BECOME BOUND HEREBY FROM TIME TO TIME BY JOINDER, ASSUMPTION
OR OTHERWISE (together with the Issuer and Hovnanian, each a “Pledgor” and
collectively the “Pledgors”), as a Pledgor of the equity interests in the
Companies (as defined herein), as more fully set forth herein, to WILMINGTON
TRUST COMPANY, in its capacity as collateral agent, for the benefit of itself,
the Trustee (as defined below) and the Noteholders (as defined below) (the
“Collateral Agent”).
WHEREAS, the Issuer, Hovnanian, and each of the other Guarantors have entered
into the Indenture dated as of October 20, 2009 (as amended, supplemented,
amended and restated or otherwise modified from time to time, the “Indenture”)
with Wilmington Trust Company, a Delaware banking corporation, as trustee (in
such capacity, the “Trustee”), pursuant to which the Issuer has issued, and may
from time to time issue, its 10 5/8% Senior Secured Notes due 2016
(collectively, the “Secured Notes”) upon the terms and subject to the conditions
set forth therein;
WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
entered into the indenture dated as of May 27, 2008, as amended, supplemented,
amended and restated or otherwise modified from time to time, with Wilmington
Trust Company (as successor to Deutsche Bank National Trust Company) as trustee
pursuant to which the Issuer issued its 11 1/2 % Senior Secured Notes due 2013;
WHEREAS, the Issuer, Hovnanian and each of the other Guarantors party thereto
have entered into the indenture dated as of December 3, 2008, as amended,
supplemented, amended and restated or otherwise modified from time to time, with
Wilmington Trust Company as trustee pursuant to which the Issuer issued its
18.0% Senior Secured Notes due 2017;
WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
PNC Bank, National Association, as Senior Credit Agent and Wilmington Trust
Company, as Mortgage Tax Collateral Agent have entered into the Intercreditor
Agreement dated as of May 27, 2008, as amended by the First Amendment dated as
of October 20, 2009 (as amended, supplemented, amended, amended or restated or
otherwise modified from time to time, the “May 2008 Intercreditor Agreement”);
WHEREAS, the Issuer, Hovnanian, certain subsidiaries of Hovnanian party thereto,
PNC Bank, National Association, as Senior Credit Agent and First-Lien
Administrative Agent, the Senior Trustee, the Senior Noteholder Collateral
Agent, the Junior Trustee, the Junior Agent and Wilmington Trust Company, as
Mortgage Tax Collateral Agent have entered into the Intercreditor Agreement
dated as of December 3, 2008, as amended by the First Amendment dated as of
October 20, 2009 (as amended, supplemented, amended or restated or otherwise
modified from time to time, together with the May 2008 Intercreditor Agreement,
the “Intercreditor Agreements”);
WHEREAS, the Secured Notes constitute First Lien Indebtedness under each of the
Intercreditor Agreements;
WHEREAS, in connection with the Indenture, the Pledgors are required to execute
and deliver this Agreement to secure their obligations with respect to the
Indenture and the Secured Notes; and

 

 



--------------------------------------------------------------------------------



 



WHEREAS, each Pledgor owns the outstanding capital stock, shares, securities,
member interests, partnership interests and other ownership interests of the
Companies.
NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:
1. Defined Terms.
(a) Except as otherwise expressly provided herein, capitalized terms used in
this Agreement shall have the respective meanings assigned to them in the
Indenture. Where applicable and except as otherwise expressly provided herein,
terms used herein (whether or not capitalized) that are defined in Article 8 or
Article 9 of the Uniform Commercial Code as enacted in the State of New York, as
amended from time to time (the “Code”), and are not otherwise defined herein or
in the Indenture shall have the same meanings herein as set forth therein.
(b) “Collateral Agency Agreement” shall have the meaning ascribed to such term
in the Security Agreement.
(c) “Company” shall mean individually each Restricted Subsidiary and “Companies”
shall mean collectively, all Restricted Subsidiaries.
(d) “Law” shall mean any law (including common law), constitution, statute,
treaty, regulation, rule, ordinance, opinion, release, ruling, order,
injunction, writ, decree, bond, judgment, authorization or approval, lien or
award of or settlement agreement with any Official Body.
(e) “Noteholder” shall mean “Holder” or “Holder of Notes” as defined in the
Indenture.
(f) “Noteholder Collateral Document” shall mean any agreement, document or
instrument pursuant to which a Lien is granted by the Issuer or any Guarantor to
secure any Secured Obligations or under which rights or remedies with respect to
any such Liens are governed, as the same may be amended, restated or otherwise
modified from time to time
(g) “Noteholder Document” shall mean collectively (a) the Indenture, the Secured
Notes and the Noteholder Collateral Documents and (b) any other related document
or instrument executed and delivered pursuant to any Noteholder Document
described in clause (a) above evidencing or governing any Secured Obligations as
the same may be amended, restated or otherwise modified from time to time.
(h) “Official Body”: any national, federal, state, local or other governmental
or political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.
(i) “Pledged Collateral” shall mean and include the following with respect to
each Company: (i) the capital stock, shares, securities, investment property,
member interests, partnership interests, warrants, options, put rights, call
rights, similar rights, and all other ownership or participation interests, in
any Company and K. Hovnanian JV Holdings, L.L.C. owned or held by any Pledgor at
any time including those in any Company hereafter formed or acquired, and
(ii) all rights and privileges pertaining thereto, including without limitation,
all present and future securities, shares, capital stock, investment property,
dividends, distributions and other ownership interests receivable in respect of
or in exchange for any of the foregoing, all present and future rights to
subscribe for securities, shares, capital stock, investment property or other
ownership interests incident to or arising from ownership of any of the
foregoing, all present and

 

2



--------------------------------------------------------------------------------



 



future cash, interest, stock or other dividends or distributions paid or payable
on any of the foregoing, and all present and future books and records (whether
paper, electronic or any other medium) pertaining to any of the foregoing,
including, without limitation, all stock record and transfer books and
(iii) whatever is received when any of the foregoing is sold, exchanged,
replaced or otherwise disposed of, including all proceeds, as such term is
defined in the Code, thereof. Notwithstanding the foregoing, in the event that
Rule 3-16 of Regulation S-X under the Securities Act requires (or is replaced
with another rule or regulation, or any other law, rule or regulation is
adopted, which would require) the filing with the SEC of separate financial
statements of any Guarantor or K. Hovnanian JV Holdings, L.L.C. that are not
otherwise required to be filed, then the capital stock or other securities of
such Guarantor or K. Hovnanian JV Holdings, L.L.C. shall automatically be deemed
released and not to be and not to have been part of the Pledged Collateral but
only to the extent necessary to not be subject to such requirement. In such
event, this Agreement may be amended or modified, without the consent of any
Noteholder upon the Collateral Agent’s receipt of a written authorization from
the Issuer stating that such amendment is permitted hereunder, which the Agent
shall be entitled to conclusively rely upon, to the extent necessary to evidence
the release of the lien created hereby on the shares of capital stock or other
securities that are so deemed to no longer constitute part of the Pledged
Collateral.
(j) “Secured Obligations” shall mean and include all Indebtedness and other
Obligations under the Indenture, the Secured Notes, the Guarantees and the
Noteholder Collateral Documents (as defined in the Security Agreement), together
with any extensions, renewals, replacements or refundings thereof, and all costs
and expenses of enforcement and collection, including reasonable attorney’s
fees.
(k) “Security Agreement” shall mean the first lien security agreement dated as
of the date hereof among the Issuer, Hovnanian and certain of their respective
subsidiaries and the Collateral Agent, as amended, supplemented, amended and
restated or otherwise modified from time to time.
2. Grant of Security Interests.
(a) To secure on a first priority perfected basis the payment and performance of
all Secured Obligations, in full, each Pledgor hereby grants to the Collateral
Agent a continuing first priority security interest under the Code in and hereby
pledges to Collateral Agent, in each case for its benefit and the benefit of the
Trustee and each Noteholder and their respective Affiliates, all of such
Pledgor’s now existing and hereafter acquired or arising right, title and
interest in, to, and under the Pledged Collateral, whether now or hereafter
existing and wherever located.
(b) Upon the execution and delivery of this Agreement, each Pledgor shall
deliver to and deposit with the Collateral Agent (or with a Person designated by
Collateral Agent to hold the Pledged Collateral on behalf of Collateral Agent)
in pledge, all of such Pledgor’s certificates, instruments or other documents
comprising or evidencing the Pledged Collateral, together with undated stock
powers or similar transfer documents signed in blank by such Pledgor. In the
event that any Pledgor should ever acquire or receive certificates, securities,
instruments or other documents evidencing the Pledged Collateral, such Pledgor
shall deliver to and deposit with the Collateral Agent in pledge, all such
certificates, securities, instruments or other documents which evidence the
Pledged Collateral.
3. Further Assurances.
Prior to or concurrently with the execution of this Agreement, and thereafter at
any time and from time to time, each Pledgor (in its capacity as a Pledgor and
in its capacity as a Company) shall execute and deliver to the Collateral Agent
all financing statements, continuation financing statements, assignments,
certificates and documents of title, affidavits, reports, notices, schedules of
account, letters of authority, further pledges, powers of attorney and all other
documents (collectively, the “Security

 

3



--------------------------------------------------------------------------------



 



Documents”) as may be required under applicable law to perfect and continue
perfected and to create and maintain the first priority status of the Collateral
Agent’s security interest in the Pledged Collateral and to fully consummate the
transactions contemplated under this Agreement. Each Pledgor authorizes the
Collateral Agent to record any one or more financing statements under the
applicable Uniform Commercial Code with respect to the pledge and security
interest herein granted. Each Pledgor hereby irrevocably makes, constitutes and
appoints the Collateral Agent (and any of the Collateral Agent’s officers or
employees or agents designated by the Collateral Agent) as such Pledgor’s true
and lawful attorney with power to sign the name of such Pledgor on all or any of
the Security Documents which, pursuant to applicable law, must be executed,
filed, recorded or sent in order to perfect or continue perfected the Collateral
Agent’s security interest in the Pledged Collateral in any jurisdiction. Such
power, being coupled with an interest, is irrevocable until all of the Secured
Obligations have been indefeasibly paid, in cash, in full.
4. Representations and Warranties.
Each Pledgor hereby, jointly and severally, represents and warrants to the
Collateral Agent as follows:
(a) The Pledged Collateral of such Pledgor does not include Margin Stock.
“Margin Stock” as used in this clause (a) shall have the meaning ascribed to
such term by Regulation U of the Board of Governors of the Federal Reserve
System of the United States;
(b) Such Pledgor has and will continue to have (or, in the case of
after-acquired Pledged Collateral, at the time such Pledgor acquires rights in
such Pledged Collateral, will have and will continue to have), title to its
Pledged Collateral, free and clear of all Liens other than Permitted Liens;
(c) The capital stock, shares, securities, member interests, partnership
interests and other ownership interests constituting the Pledged Collateral of
such Pledgor have been duly authorized and validly issued to such Pledgor, are
fully paid and nonassessable and constitute one hundred percent (100%) of the
issued and outstanding capital stock, member interests or partnership interests
of each Company;
(d) Upon the completion of the filings and other actions specified on Schedule C
attached hereto, the security interests in the Pledged Collateral granted
hereunder by such Pledgor shall be are valid, perfected and of first priority,
subject to the Lien of no other Person (other than a Permitted Liens);
(e) There are no restrictions upon the transfer of the Pledged Collateral and
such Pledgor has the power and authority and unencumbered right to transfer the
Pledged Collateral owned by such Pledgor free of any Lien (other than a
Permitted Liens) and without obtaining the consent of any other Person;
(f) Such Pledgor has all necessary power to execute, deliver and perform this
Agreement;
(g) This Agreement has been duly executed and delivered and constitutes the
valid and legally binding obligation of each Pledgor, enforceable in accordance
with its terms, except to the extent that enforceability of this Agreement may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws affecting the enforceability of creditors’ rights generally
or limiting the right of specific performance;
(h) Neither the execution or delivery by each Pledgor of this Agreement, nor the
compliance with the terms and provisions hereof, will violate any provision of
any Law or conflict with or result in a breach of any of the terms, conditions
or provisions of any judgment, order, injunction, decree or ruling of any
Official Body to which any Pledgor or any of its property is subject or any
provision of any material

 

4



--------------------------------------------------------------------------------



 



agreement or instrument to which Pledgor is a party or by which such Pledgor or
any of its property is bound;
(i) Each Pledgor’s exact legal name is as set forth on such Pledgor’s signature
page hereto;
(j) The jurisdiction of incorporation, formation or organization, as applicable,
of each Pledgor is as set forth on Schedule (D) to the Security Agreement;
(k) Such Pledgor’s chief executive office is as set forth on Schedule (D) to the
Security Agreement; and
(l) All rights of such Pledgor in connection with its ownership of each of the
Companies are evidenced and governed solely by the stock certificates,
instruments or other documents (if any) evidencing ownership of each of the
Companies and the organizational documents of each of the Companies, and no
shareholder, voting, or other similar agreements are applicable to any of the
Pledged Collateral or any of any Pledgor’s rights with respect thereto, and no
such certificate, instrument or other document provides that any member
interest, partnership interest or other intangible ownership interest in any
limited liability company or partnership constituting Pledged Collateral is a
“security” within the meaning of and subject to Article 8 of the Code, except
pursuant to Section 5(f) hereof; and the organizational documents of each
Company contain no restrictions on the rights of shareholders, members or
partners other than those that normally would apply to a company organized under
the laws of the jurisdiction of organization of each of the Companies; and none
of the limited liability company interests or partnership interest constituting
Pledged Collateral is represented by a certificate, except with respect to the
Companies as set forth on Schedule B attached hereto.
5. General Covenants.
Each Pledgor, jointly and severally, hereby covenants and agrees as follows:
(a) Each Pledgor shall do all reasonable acts that may be necessary and
appropriate to maintain, preserve and protect the Pledged Collateral; and each
Pledgor shall be responsible for the risk of loss of, damage to, or destruction
of the Pledged Collateral owned by such Pledgor, unless such loss is the result
of the gross negligence or willful misconduct of the Collateral Agent;
(b) Each Pledgor shall appear in and defend any action or proceeding of which
such Pledgor is aware which could reasonably be expected to affect, in any
material respect, any Pledgor’s title to, or the Collateral Agent’s interest in,
the Pledged Collateral or the proceeds thereof; provided, however, that with the
prior written consent of the Collateral Agent, such Pledgor may settle such
actions or proceedings with respect to the Pledged Collateral;
(c) The books and records of each of the Pledgors and Companies, as applicable,
shall disclose the Collateral Agent’s security interest in the Pledged
Collateral;
(d) To the extent, following the date hereof, any Pledgor acquires capital
stock, shares, securities, member interests, partnership interests, investment
property and other ownership interests of any of the Companies or any other
Restricted Subsidiary or any of the rights, property or securities, shares,
capital stock, member interests, partnership interests, investment property or
any other ownership interests described in the definition of Pledged Collateral
with respect to any of the Companies or any other Restricted Subsidiary, all
such ownership interests shall be subject to the terms hereof and, upon such
acquisition, shall be deemed to be hereby pledged to the Collateral Agent; and
each Pledgor thereupon, in confirmation thereof, shall promptly deliver all such
securities, shares, capital stock, member interests,

 

5



--------------------------------------------------------------------------------



 



partnership interests, investment property and other ownership interests (to the
extent such items are certificated), to the Collateral Agent, together with
undated stock powers or other similar transfer documents, and all such control
agreements, financing statements, and any other documents necessary to implement
the provisions and purposes of this Agreement as the Collateral Agent may
request related thereto;
(e) Each Pledgor shall notify the Collateral Agent in writing within thirty
(30) calendar days after any change in any Pledgor’s chief executive office
address, legal name, or state of incorporation, formation or organization; and
(f) Subject to Section 4(l) hereof, during the term of this Agreement, no
Pledgor shall permit or cause any Company which is a limited liability company
or a limited partnership to (and no Pledgor (in its capacity as Company) shall)
issue any certificates evidencing the ownership interests of such Company or
elect to treat any ownership interests as securities that are subject to
Article 8 of the Code unless such securities are immediately delivered to the
Collateral Agent upon issuance, together with all evidence of such election and
issuance and all Security Documents as set forth in Section 3 hereof, and an
updated Schedule B hereto.
6. Other Rights With Respect to Pledged Collateral.
In addition to the other rights with respect to the Pledged Collateral granted
to the Collateral Agent hereunder, at any time and from time to time, after and
during the continuation of an Event of Default, the Collateral Agent, at its
option and at the expense of the Pledgors, may, subject to any Collateral Agency
Agreement, (a) transfer into its own name, or into the name of its nominee, all
or any part of the Pledged Collateral, thereafter receiving all dividends,
income or other distributions upon the Pledged Collateral; (b) take control of
and manage all or any of the Pledged Collateral; (c) apply to the payment of any
of the Secured Obligations, whether any be due and payable or not, any moneys,
including cash dividends and income from any Pledged Collateral, now or
hereafter in the hands of the Collateral Agent or any Affiliate of the
Collateral Agent, on deposit or otherwise, belonging to any Pledgor, as the
Collateral Agent in its sole discretion shall determine; and (d) do anything
which any Pledgor is required but fails to do hereunder. The Collateral Agent
shall endeavor to provide the Issuer with notice at or about the time of the
exercise of its rights pursuant to the preceding sentence, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of any rights or remedies hereunder.
7. Additional Remedies Upon Event of Default.
Upon the occurrence of any Event of Default and while such Event of Default
shall be continuing, the Collateral Agent shall have, in addition to all rights
and remedies of a secured party under the Code or other applicable Law, and in
addition to its rights under Section 6 above and under the other Noteholder
Documents, the following rights and remedies, in each case subject to any
Collateral Agency Agreement:
(a) The Collateral Agent may, after ten (10) days’ advance notice to a Pledgor,
sell, assign, give an option or options to purchase or otherwise dispose of such
Pledgor’s Pledged Collateral or any part thereof at public or private sale, at
any of the Collateral Agent’s offices or elsewhere, for cash, on credit or for
future delivery, and upon such other terms as the Collateral Agent may deem
commercially reasonable. Each Pledgor agrees that ten (10) days’ advance notice
of the time and place of any public sale or the time after which any private
sale is to be made shall constitute reasonable notification. The Collateral
Agent shall not be obligated to make any sale of Pledged Collateral regardless
of notice of sale having been given. The Collateral Agent may adjourn any public
or private sale from time to time by announcement at

 

6



--------------------------------------------------------------------------------



 



the time and place fixed therefor, and such sale may, without further notice, be
made at the time and place to which it was so adjourned. Each Pledgor recognizes
that the Collateral Agent may be compelled to resort to one or more private
sales of the Pledged Collateral to a restricted group of purchasers who will be
obliged to agree, among other things, to acquire such securities, shares,
capital stock, member interests, partnership interests, investment property or
ownership interests for their own account for investment and not with a view to
the distribution or resale thereof.
(b) The proceeds of any collection, sale or other disposition of the Pledged
Collateral, or any part thereof, shall, after the Collateral Agent has made all
deductions of expenses, including but not limited to attorneys’ fees (including
the allocated costs of staff counsel) and other expenses incurred in connection
with repossession, collection, sale or disposition of such Pledged Collateral or
in connection with the enforcement of the Collateral Agent’s rights with respect
to the Pledged Collateral, including in any insolvency, bankruptcy or
reorganization proceedings, be applied against the Secured Obligations, whether
or not all the same be then due and payable, as provided in the Indenture.
8. Collateral Agent’s Duties.
The powers conferred on the Collateral Agent hereunder are solely to protect its
interest (on behalf of itself, the Trustee and the Noteholders) in the Pledged
Collateral and shall not impose any duty upon it to exercise any such powers.
Except for the safe custody of any Pledged Collateral in its possession and the
accounting for moneys actually received by it hereunder, the Collateral Agent
shall have no duty as to any Pledged Collateral or as to the taking of any
necessary steps to preserve rights against prior parties or any other rights
pertaining to any Pledged Collateral.
9. Additional Pledgors.
It is anticipated that additional persons may from time to time become
Subsidiaries of the Issuer or a Guarantor, each of whom will be required to join
this Agreement as a Pledgor hereunder to the extent that such new Subsidiary
owns equity interests in any other Person that is a Restricted Subsidiary. It is
acknowledged and agreed that such new Subsidiaries of the Issuer or a Guarantor
may become Pledgors hereunder and will be bound hereby simply by executing and
delivering to the Collateral Agent a Supplemental Indenture (in the form of
Exhibit B to the Indenture) and a Joinder Agreement in the form of Exhibit B to
the Security Agreement. No notice of the addition of any Pledgor shall be
required to be given to any pre-existing Pledgor, and each Pledgor hereby
consents thereto.
10. No Waiver; Cumulative Remedies.
No failure to exercise, and no delay in exercising, on the part of the
Collateral Agent, any right, power or privilege hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder preclude any further exercise thereof or the exercise of any
other right, power or privilege. No waiver of a single Event of Default shall be
deemed a waiver of a subsequent Event of Default. The remedies herein provided
are cumulative and not exclusive of any remedies provided under the other
Noteholder Documents or by Law, rule or regulation and the Collateral Agent may
enforce any one or more remedies hereunder successively or concurrently at its
option. Each Pledgor waives any right to require the Collateral Agent to proceed
against any other Person or to exhaust any of the Pledged Collateral or other
security for the Secured Obligations or to pursue any remedy in the Collateral
Agent’s power.

 

7



--------------------------------------------------------------------------------



 



11. Waivers.
Each Pledgor hereby waives any and all defenses which any Pledgor may now or
hereafter have based on principles of suretyship, impairment of collateral, or
the like and each Pledgor hereby waives any defense to or limitation on its
obligations under this Agreement arising out of or based on any event or
circumstance referred to in the immediately preceding Section hereof. Without
limiting the generality of the foregoing and to the fullest extent permitted by
applicable law, each Pledgor hereby further waives each of the following:
(i) All notices, disclosures and demands of any nature which otherwise might be
required from time to time to preserve intact any rights against such Pledgor,
including the following: any notice of any event or circumstance described in
the immediately preceding Section hereof; any notice required by any law,
regulation or order now or hereafter in effect in any jurisdiction; any notice
of nonpayment, nonperformance, dishonor, or protest under any Noteholder
Document or any of the Secured Obligations; any notice of the incurrence of any
Secured Obligation; any notice of any default or any failure on the part of such
Pledgor or the Borrower or any other Person to comply with any Noteholder
Document or any of the Secured Obligations or any requirement pertaining to any
direct or indirect security for any of the Secured Obligations; and any notice
or other information pertaining to the business, operations, condition
(financial or otherwise), or prospects of the Borrower or any other Person;
(ii) Any right to any marshalling of assets, to the filing of any claim against
such Pledgor or the Borrower or any other Person in the event of any bankruptcy,
insolvency, reorganization, or similar proceeding, or to the exercise against
such Pledgor or the Issuer, or any other Person of any other right or remedy
under or in connection with any Noteholder Document or any of the Secured
Obligations or any direct or indirect security for any of the Secured
Obligations; any requirement of promptness or diligence on the part of the
Collateral Agent, the Trustee, the Noteholders or any other Person; any
requirement to exhaust any remedies under or in connection with, or to mitigate
the damages resulting from default under, any Noteholder Document or any of the
Secured Obligations or any direct or indirect security for any of the Secured
Obligations; any benefit of any statute of limitations; and any requirement of
acceptance of this Agreement or any other Noteholder Document, and any
requirement that any Pledgor receive notice of any such acceptance; and
(iii) Any defense or other right arising by reason of any Law now or hereafter
in effect in any jurisdiction pertaining to election of remedies (including
anti-deficiency laws, “one action” laws, or the like), or by reason of any
election of remedies or other action or inaction by the Collateral Agent, the
Trustee or the Noteholders (including commencement or completion of any judicial
proceeding or nonjudicial sale or other action in respect of collateral security
for any of the Secured Obligations), which results in denial or impairment of
the right of the Collateral Agent, the Trustee or the Noteholders to seek a
deficiency against the Issuer or any other Person or which otherwise discharges
or impairs any of the Secured Obligations.
12. Assignment.
All rights of the Collateral Agent under this Agreement shall inure to the
benefit of its successors and assigns. All obligations of each Pledgor shall
bind its successors and assigns; provided, however, that no Pledgor may assign
or transfer any of its rights and obligations hereunder or any interest herein,
and any such purported assignment or transfer shall be null and void.

 

8



--------------------------------------------------------------------------------



 



13. Severability.
Any provision (or portion thereof) of this Agreement which shall be held invalid
or unenforceable shall be ineffective without invalidating the remaining
provisions hereof (or portions thereof).
14. Governing Law.
This Agreement and the rights and obligations of the parties under this
Agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York, except to the extent the validity or
perfection of the security interests or the remedies hereunder in respect of any
Pledged Collateral are governed by the law of a jurisdiction other than the
State of New York.
15. Notices.
All notices, requests, demands, directions and other communications
(collectively, “notices”) given to or made upon any party hereto under the
provisions of this Agreement shall be given or made as set forth in Section
[13.03] of the Indenture, and the Pledgors (in their capacity as Pledgors and in
their capacity as Companies) shall simultaneously send to the Collateral Agent
any notices such Pledgor or such Company delivers to each other regarding any of
the Pledged Collateral.
16. Specific Performance.
Each Pledgor acknowledges and agrees that, in addition to the other rights of
the Collateral Agent hereunder and under the other Noteholder Documents, because
the Collateral Agent’s remedies at law for failure of any Pledgor to comply with
the provisions hereof relating to the Collateral Agent’s rights (i) to inspect
the books and records related to the Pledged Collateral, (ii) to receive the
various notifications any Pledgor is required to deliver hereunder, (iii) to
obtain copies of agreements and documents as provided herein with respect to the
Pledged Collateral, (iv) to enforce the provisions hereof pursuant to which any
Pledgor has appointed the Collateral Agent its attorney-in-fact, and (v) to
enforce the Collateral Agent’s remedies hereunder, would be inadequate and that
any such failure would not be adequately compensable in damages, such Pledgor
agrees that each such provision hereof may be specifically enforced.
17. Voting Rights in Respect of the Pledged Collateral.
So long as no Event of Default shall occur and be continuing under the
Indenture, each Pledgor may exercise any and all voting and other consensual
rights pertaining to the Pledged Collateral or any part thereof for any purpose
not inconsistent with the terms of this Agreement or the other Noteholder
Documents; provided, however, that such Pledgor will not exercise or will
refrain from exercising any such voting and other consensual right pertaining to
the Pledged Collateral, as the case may be, if such action would have a material
adverse effect on the value of any Pledged Collateral. At any time and from time
to time, after and during the continuation of an Event of Default, no Pledgor
shall be permitted to exercise any of its respective voting and other consensual
rights whatsoever pertaining to the Pledged Collateral or any part thereof;
provided, however, in addition to the other rights with respect to the Pledged
Collateral granted to the Collateral Agent, the Trustee and the Noteholders for
the benefit of itself and the Noteholders, hereunder, at any time and from time
to time, after and during the continuation of an Event of Default and subject to
the provisions of any Collateral Agency Agreement, the Collateral Agent may
exercise any and all voting and other consensual rights of each and every
Pledgor pertaining to the Pledged Collateral or any part thereof. The Collateral
Agent shall endeavor to provide the Issuer with notice at or about the time of
the exercise by Collateral Agent of the voting or other consensual rights of
such Pledgor pertaining to the Pledged Collateral, provided that the failure to
provide such notice shall not in any way compromise or adversely affect the
exercise of Collateral

 

9



--------------------------------------------------------------------------------



 



Agent’s rights or remedies hereunder. Without limiting the generality of the
foregoing and in addition thereto, Pledgors shall not vote to enable, or take
any other action to permit, any Company to: (i) issue any other ownership
interests of any nature or to issue any other securities, investment property or
other ownership interests convertible into or granting the right to purchase or
exchange for any other ownership interests of any nature of any such Company,
except as expressly permitted by the Indenture; or (ii) to enter into any
agreement or undertaking restricting the right or ability of such Pledgor or the
Collateral Agent to sell, assign or transfer any of the Pledged Collateral
without the Collateral Agent’s prior written consent.
18. Consent to Jurisdiction.
Each Pledgor (as a Pledgor and as a Company) and each of the Companies
(i) hereby irrevocably submits to the nonexclusive jurisdiction of the courts of
the State of New York and the United States District Court for the Southern
District of New York, or any successor to said court (hereinafter referred to as
the “New York Courts”) for purposes of any suit, action or other proceeding
which relates to this Agreement or any other Noteholder Document, (ii) to the
extent permitted by applicable Law, hereby waives and agrees not to assert by
way of motion, as a defense or otherwise in any such suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of the New York
Courts, that such suit, action or proceeding is brought in an inconvenient
forum, that the venue of such suit, action or proceeding is improper, or that
this Agreement or any Noteholder Document may not be enforced in or by the New
York Courts, (iii) hereby agrees not to seek, and hereby waives, any collateral
review by any other court, which may be called upon to enforce the judgment of
any of the New York Courts, of the merits of any such suit, action or proceeding
or the jurisdiction of the New York Courts, and (iv) waives personal service of
any and all process upon it and consents that all such service of process be
made by certified or registered mail addressed as provided in Section 15 hereof
and service so made shall be deemed to be completed upon actual receipt thereof.
Nothing herein shall limit the Collateral Agent’s, Trustee’s or any Noteholder
‘s right to bring any suit, action or other proceeding against any Pledgor or
any of any Pledgor’s assets or to serve process on any Pledgor by any means
authorized by Law.
19. Waiver of Jury Trial.
EXCEPT AS PROHIBITED BY LAW, EACH PLEDGOR (AS A PLEDGOR AND AS A COMPANY), EACH
OF THE COMPANIES AND THE COLLATERAL AGENT, ON BEHALF OF ITSELF, THE TRUSTEE AND
THE NOTEHOLDERS, HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY A JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS RELATING
THERETO.
20. Entire Agreement; Additional Pledgors; Amendments.
(a) This Agreement constitutes the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements
relating to a grant of a security interest in the Pledged Collateral by any
Pledgor to the Collateral Agent.
(b) At any time after the initial execution and delivery of this Agreement to
the Collateral Agent, the Trustee and the Noteholders, additional Persons may
become parties to this Agreement and thereby acquire the duties and rights of
being Pledgors hereunder by executing and delivering to the Collateral Agent a
Joinder Agreement pursuant to the Security Agreement. No notice of the addition
of any Pledgor shall be required to be given to any pre-exiting Pledgor and each
Pledgor hereby consents thereto.

 

10



--------------------------------------------------------------------------------



 



(c) Except as expressly provided in (i) Section 5(f) with respect to
certificated securities issued by Companies that are limited liability companies
or limited partnerships, (ii) in Section 9 with respect to additional Pledgors,
(iii) in Section 21 with respect to the release of Pledgors and Companies, and
(iv) Section 8.1 of the Security Agreement with respect to reflecting the
incurrence of Additional Secured Obligations (as defined in the Security
Agreement) and the granting of Additional Pari Passu Liens (as defined in the
Security Agreement), this Agreement may not be amended or supplemented except by
a writing signed by the Collateral Agent and the Pledgors.
21. Automatic Release of Related Collateral and Equity.
At any time after the initial execution and delivery of this Agreement to the
Collateral Agent, the Pledgors and their respective Pledged Collateral and the
Companies and K. Hovnanian JV Holdings, L.L.C. may be released from this
Agreement in accordance with and pursuant to Section 11.04 of the Indenture. No
notice of such release of any Pledgor or such Pledgor’s Pledged Collateral shall
be required to be given to any other Pledgor and each Pledgor hereby consents
thereto.
22. Counterparts; Telecopy Signatures.
This Agreement may be executed in any number of counterparts, and by different
parties hereto in separate counterparts, each of which, when so executed, shall
be deemed an original, but all such counterparts shall constitute one and the
same instrument. Each Pledgor acknowledges and agrees that a telecopy or
electronic (i.e., “e-mail” or “portable document folio” (“pdf”)) transmission to
the Collateral Agent of the signature pages hereof purporting to be signed on
behalf of any Pledgor shall constitute effective and binding execution and
delivery hereof by such Pledgor.
23. Construction.
The rules of construction contained in Section [1.02] of the Indenture apply to
this Agreement.
24. Collateral Agent Privileges, Powers and Immunities.
In the performance of its obligations, powers and rights hereunder, the
Collateral Agent shall be entitled to the privileges, powers and immunities
afforded to it as Collateral Agent under the Indenture. The Collateral Agent
shall be entitled to refuse to take or refrain from taking any discretionary
action or exercise any discretionary powers set forth in this Agreement unless
it has received with respect thereto written direction of the Issuer or a
majority of Noteholders in accordance with the Indenture. Notwithstanding
anything to the contrary contained herein, the Collateral Agent shall have no
responsibility for the creation, perfection, priority, sufficiency or protection
of any liens securing Secured Obligations (including, but not limited to, no
obligation to prepare, record, file, re-record or re-file any financing
statement, continuation statement or other instrument in any public office).
[SIGNATURE PAGES FOLLOW]

 

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto have
caused this Agreement to be duly executed as of the date first above written.

            WILMINGTON TRUST COMPANY, as Collateral Agent
      By:   /s/ Patrick J. Healy         Name:   Patrick J. Healy       
Title:   Vice President   

 

 



--------------------------------------------------------------------------------



 



            Pledgors:
      K. HOVNANIAN ENTERPRISES, INC.
      By:   /s/ David G. Valiaveedan         Name:   David G. Valiaveedan       
Title:   Vice President — Vice President        HOVNANIAN ENTERPRISES, INC.
      By:   /s/ David G. Valiaveedan         Name:   David G. Valiaveedan       
Title:   Vice President — Vice President        ON BEHALF OF EACH OF THE
ENTITIES LISTED ON SCHEDULE A HERETO
      By:   /s/ David G. Valiaveedan         Name:   David G. Valiaveedan       
Title:   Vice President — Vice President   

 

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO
PLEDGE AGREEMENT
Auddie Enterprises, L.L.C.
Builder Services NJ, L.L.C.
Builder Services NY, L.L.C.
Builder Services PA, L.L.C.
Dulles Coppermine, L.L.C.
EASTERN TITLE AGENCY, INC.
F&W MECHANICAL SERVICES, L.L.C.
Founders Title Agency of Maryland, L.L.C.
FOUNDERS TITLE AGENCY, INC.
Governor’s Abstract Co., Inc.
Homebuyers Financial Services, L.L.C.
HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.
Hovnanian Land Investment Group of California, L.L.C.
HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.
Hovnanian Land Investment Group of Georgia, L.L.C.
Hovnanian Land Investment Group of Maryland, L.L.C.
Hovnanian Land Investment Group of New Jersey, L.L.C.
Hovnanian Land Investment Group of North Carolina, L.L.C.
Hovnanian Land Investment Group of Pennsylvania, L.L.C.
Hovnanian Land Investment Group of Texas LLC
Hovnanian Land Investment Group of Virginia, L.L.C.
Hovnanian Land Investment Group, L.L.C.
K. H. San Marcos Conservancy Holdings, L.L.C.
K. HOV INTERNATIONAL, INC.
K. HOV IP, II, Inc.
K. HOV IP, INC.
K. Hovnanian Acquisitions, Inc.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at 4S, LLC
K. Hovnanian at Acqua Vista, LLC
K. Hovnanian at Aliso, LLC
K. Hovnanian at Allenberry, L.L.C.
K. Hovnanian at Allentown, L.L.C.
K. Hovnanian at Almond Estates, LLC
K. Hovnanian at Arbor Heights, LLC
K. HOVNANIAN AT AVENUE ONE, L.L.C.
K. Hovnanian at Bakersfield 463, L.L.C.
K. Hovnanian at Barnegat I, L.L.C.
K. Hovnanian at Barnegat II, L.L.C.
K. Hovnanian at Bella Lago, LLC
K. Hovnanian at Berkeley, L.L.C.
K. Hovnanian at Bernards IV, Inc.
K. Hovnanian at Bernards V, L.L.C.
K. Hovnanian at Blue Heron Pines, L.L.C.
K. HOVNANIAN AT BRANCHBURG III, INC.
K. Hovnanian at Bridgeport, Inc.
K. Hovnanian at Bridgewater I, L.L.C.
K. Hovnanian at Bridgewater VI, Inc.
K. Hovnanian at Broad and Walnut, L.L.C.
K. Hovnanian at Burlington III, Inc.
K. HOVNANIAN AT BURLINGTON, INC.
K. Hovnanian at Calabria, Inc.
K. Hovnanian at Camden I, L.L.C.
K. Hovnanian at Cameron Chase, Inc.
K. HOVNANIAN AT CAMP HILL, L.L.C.
K. HOVNANIAN AT CAPISTRANO, L.L.C.
K. Hovnanian at Carmel Del Mar, Inc.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at Carmel Village, LLC
K. Hovnanian at Castile, Inc.
K. Hovnanian at Cedar Grove III, L.L.C.
K. Hovnanian at Cedar Grove IV, L.L.C.
K. Hovnanian at Chaparral, Inc.
K. Hovnanian at Charter Way, LLC
K. Hovnanian at Chester I, L.L.C.
K. Hovnanian at Chesterfield, L.L.C.
K. Hovnanian at Cielo, L.L.C.
K. HOVNANIAN AT CLARKSTOWN, INC.
K. Hovnanian at Clifton II, L.L.C.
K. Hovnanian at Clifton, L.L.C.
K. Hovnanian at Coastline, L.L.C.
K. Hovnanian at Cortez Hill, LLC
K. Hovnanian at Cranbury, L.L.C.
K. Hovnanian at Crestline, Inc.
K. Hovnanian at Curries Woods, L.L.C.
K. Hovnanian at Denville, L.L.C.
K. Hovnanian at Deptford Township, L.L.C.
K. Hovnanian at Dominguez Hills, Inc.
K. Hovnanian at Dover, L.L.C.
K. Hovnanian at East Brandywine, L.L.C.
K. Hovnanian At East Whiteland I, Inc.
K. Hovnanian at Eastlake, LLC
K. Hovnanian at Edgewater II, L.L.C.
K. Hovnanian at Edgewater, L.L.C.
K. Hovnanian at Egg Harbor Township II, L.L.C.
K. Hovnanian at Egg Harbor Township, L.L.C.
K. Hovnanian at El Dorado Ranch II, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at El Dorado Ranch, L.L.C.
K. Hovnanian at Elk Township, L.L.C.
K. Hovnanian at Encinitas Ranch, LLC
K. Hovnanian at Evergreen, L.L.C.
K. Hovnanian at Ewing, L.L.C.
K. Hovnanian at Fiddyment Ranch, LLC
K. Hovnanian at Fifth Avenue, L.L.C.
K. Hovnanian at Florence I, L.L.C.
K. Hovnanian at Florence II, L.L.C.
K. Hovnanian at Forest Meadows, L.L.C.
K. HOVNANIAN AT FORKS TWP. I, L.L.C.
K. Hovnanian at Franklin, L.L.C.
K. Hovnanian at Freehold Township I, Inc.
K. Hovnanian at Freehold Township, L.L.C.
K. Hovnanian at Fresno, LLC
K. Hovnanian at Galloway, L.L.C.
K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.
K. Hovnanian at Great Notch, L.L.C.
K. Hovnanian at Gridley, LLC
K. Hovnanian at Guttenberg, L.L.C.
K. Hovnanian at Hackettstown II, L.L.C.
K. Hovnanian at Hackettstown, Inc.
K. Hovnanian at Hamburg Contractors, L.L.C.
K. Hovnanian at Hamburg, L.L.C.
K. Hovnanian at Hawthorne, L.L.C.
K. Hovnanian at Hazlet, L.L.C.
K. Hovnanian at Hershey’s Mill, Inc.
K. HOVNANIAN AT HIGHLAND SHORES, L.L.C.
K. Hovnanian at Highland Vineyards, Inc.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at Hilltop, L.L.C.
K. Hovnanian at Hopewell IV, Inc.
K. Hovnanian at Hopewell VI, Inc.
K. Hovnanian at Howell Township, Inc.
K. HOVNANIAN AT HUDSON POINTE, L.L.C.
K. Hovnanian at Jackson I, L.L.C.
K. Hovnanian at Jackson, L.L.C.
K. Hovnanian at Jaeger Ranch, LLC
K. Hovnanian at Jersey City IV, L.L.C.
K. Hovnanian at Jersey City V Urban Renewal Company, L.L.C.
K. Hovnanian at Keyport, L.L.C.
K. Hovnanian at King Farm, L.L.C.
K. Hovnanian at Kings Grant I, Inc.
K. Hovnanian at La Costa Greens, L.L.C.
K. Hovnanian at La Costa, LLC
K. Hovnanian at La Habra Knolls, LLC
K. Hovnanian at La Laguna, L.L.C.
K. Hovnanian at La Terraza, Inc.
K. Hovnanian At Lafayette Estates, L.L.C.
K. Hovnanian at Lake Rancho Viejo, LLC
K. Hovnanian at Lake Ridge Crossing, L.L.C.
K. Hovnanian at Lake Terrapin, L.L.C.
K. Hovnanian at Lakewood, Inc.
K. Hovnanian at Landmark, LLC
K. Hovnanian at LaPaz, LLC
K. Hovnanian at Larkspur, LLC
K. Hovnanian at Lawrence V, L.L.C.
K. Hovnanian at Lee Square, L.L.C.
K. Hovnanian at Linwood, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at Little Egg Harbor Contractors, L.L.C.
K. Hovnanian at Little Egg Harbor III, L.L.C.
K. Hovnanian at Little Egg Harbor Township II, L.L.C.
K. Hovnanian at Little Egg Harbor, L.L.C
K. Hovnanian at Live Oak II, LLC
K. Hovnanian at Long Branch I, L.L.C.
K. Hovnanian at Lower Macungie Township I, L.L.C.
K. Hovnanian at Lower Macungie Township II, L.L.C.
K. Hovnanian at Lower Makefield Township I, L.L.C.
K. Hovnanian at Lower Moreland I, L.L.C.
K. Hovnanian at Lower Moreland II, L.L.C.
K. Hovnanian at Lower Moreland III, L.L.C.
K. Hovnanian at Lower Saucon, Inc.
K. Hovnanian at Macungie, L.L.C.
K. HOVNANIAN AT MAHWAH II, INC.
K. Hovnanian at Mahwah VI, Inc.
K. Hovnanian at Mahwah VII, Inc.
K. Hovnanian at Malan Park, L.L.C.
K. Hovnanian at Manalapan III, L.L.C.
K. Hovnanian at Manalapan, Inc.
K. Hovnanian at Mansfield I, L.L.C.
K. Hovnanian at Mansfield II, L.L.C.
K. Hovnanian at Mansfield III, L.L.C.
K. Hovnanian at Maple Avenue, L.L.C.
K. Hovnanian at Marlboro II, Inc.
K. Hovnanian at Marlboro Township III, Inc.
K. Hovnanian at Marlboro Township IV, Inc.
K. Hovnanian at Marlboro Township IX, L.L.C.
K. Hovnanian at Marlboro Township V, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at Marlboro Township VIII, L.L.C.
K. Hovnanian at Marlboro VI, L.L.C.
K. Hovnanian at Marlboro VII, L.L.C.
K. Hovnanian at Matsu, L.L.C.
K. Hovnanian at Melanie Meadows, LLC
K. Hovnanian at Mendham Township, L.L.C.
K. Hovnanian at Menifee, LLC
K. Hovnanian at Middle Township II, L.L.C.
K. Hovnanian at Middle Township, L.L.C.
K. Hovnanian at Middletown II, L.L.C.
K. Hovnanian at Middletown, L.L.C.
K. Hovnanian at Millville I, L.L.C.
K. Hovnanian at Millville II, L.L.C.
K. HOVNANIAN AT MONROE II, INC.
K. Hovnanian at Monroe III, L.L.C.
K. Hovnanian at Monroe IV, L.L.C.
K. Hovnanian at Monroe NJ, L.L.C.
K. Hovnanian at Montgomery I, Inc.
K. Hovnanian at Montvale, L.L.C.
K. Hovnanian at Mosaic, LLC
K. Hovnanian at Mt. Olive Township, L.L.C.
K. Hovnanian at Muirfield, LLC
K. HOVNANIAN AT NEW BRUNSWICK URBAN RENEWAL, L.L.C.
K. Hovnanian at New Windsor, L.L.C.
K. Hovnanian at North Bergen. L.L.C.
K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.
K. Hovnanian at North Caldwell II, L.L.C.
K. Hovnanian at North Caldwell III, L.L.C.
K. Hovnanian at North Caldwell, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at North Haledon, L.L.C.
K. Hovnanian at North Wildwood, L.L.C.
K. Hovnanian at Northampton. L.L.C.
K. HOVNANIAN AT NORTHERN WESTCHESTER, INC.
K. Hovnanian at Northfield, L.L.C.
K. Hovnanian at Northlake, Inc.
K. Hovnanian at Ocean Township, Inc
K. HOVNANIAN AT OCEAN WALK, INC.
K. Hovnanian at Oceanport, L.L.C.
K. Hovnanian at Old Bridge, L.L.C.
K. Hovnanian at Olde Orchard, LLC
K. Hovnanian at Pacific Bluffs, LLC
K. Hovnanian at Paramus, L.L.C.
K. Hovnanian at Park Lane, LLC
K. Hovnanian at Parkside, LLC
K. Hovnanian at Parsippany-Troy Hills, L.L.C.
K. Hovnanian at Perkiomen I, Inc.
K. Hovnanian at Perkiomen II, Inc.
K. Hovnanian at Philadelphia II, L.L.C.
K. Hovnanian at Philadelphia III, L.L.C.
K. Hovnanian at Philadelphia IV, L.L.C.
K. Hovnanian at Piazza D’Oro, L.L.C.
K. Hovnanian at Piazza Serena, L.L.C
K. Hovnanian at Pittsgrove, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL IV, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VI, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VII, L.L.C.
K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at Prado, L.L.C.
K. Hovnanian at Rancho Cristianitos, Inc.
K. Hovnanian at Rancho Santa Margarita, LLC
K. Hovnanian at Randolph I, L.L.C.
K. HOVNANIAN AT RAPHO, L.L.C
K. Hovnanian at Readington II, L.L.C.
K. Hovnanian at Red Bank, L.L.C.
K. Hovnanian at Reservoir Ridge, Inc.
K. Hovnanian at Ridgemont, L.L.C.
K. Hovnanian at Ridgestone, L.L.C.
K. Hovnanian at Riverbend, LLC
K. Hovnanian at Rivercrest, LLC
K. Hovnanian at Roderuck, L.L.C.
K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.
K. Hovnanian at Rowland Heights, LLC
K. Hovnanian at Sage, L.L.C.
K. Hovnanian at San Sevaine, Inc.
K. Hovnanian at Santa Nella, LLC
K. Hovnanian at Saratoga, Inc.
K. Hovnanian at Sawmill, Inc.
K. Hovnanian at Sayreville, L.L.C.
K. HOVNANIAN AT SCOTCH PLAINS II, INC.
K. Hovnanian at Scotch Plains, L.L.C.
K. Hovnanian at Sierra Estates, LLC
K. Hovnanian at Silver Spring, L.L.C.
K. Hovnanian at Skye Isle, LLC
K. Hovnanian at Smithville III, L.L.C.
K. Hovnanian at Smithville, Inc.
K. Hovnanian at Somers Point, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at South Brunswick V, Inc.
K. Hovnanian at South Brunswick, L.L.C.
K. Hovnanian at Sparta, L.L.C.
K. HOVNANIAN AT SPRINGCO, L.L.C.
K. Hovnanian at Stone Canyon, Inc.
K. HOVNANIAN AT STONY POINT, INC.
K. Hovnanian at Sunsets, LLC
K. Hovnanian at Sycamore, Inc.
K. Hovnanian at Tannery Hill, Inc.
K. Hovnanian at Teaneck, L.L.C.
K. Hovnanian at The Bluff, Inc.
K. Hovnanian at The Crosby, LLC
K. Hovnanian at The Gables, LLC
K. Hovnanian at The Monarch, L.L.C.
K. Hovnanian at The Preserve, LLC
K. Hovnanian at Thompson Ranch, LLC
K. Hovnanian at Thornbury, Inc.
K. Hovnanian at Tierrasanta, Inc.
K. Hovnanian at Trail Ridge, LLC
K. Hovnanian at Trenton, L.L.C.
K. Hovnanian at Trovata, Inc.
K. Hovnanian at Union Township I, Inc.
K. Hovnanian at Union Township II, L.L.C.
K. Hovnanian at Upper Freehold Township I, Inc.
K. Hovnanian at Upper Freehold Township II, L.L.C.
K. Hovnanian at Upper Freehold Township III, L.L.C.
K. Hovnanian at Upper Makefield I, Inc.
K. Hovnanian at Upper Uwchlan II, L.L.C.
K. Hovnanian at Upper Uwchlan, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian at Vail Ranch, Inc.
K. Hovnanian at Valle Del Sol, LLC
K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.
K. Hovnanian at Victorville, L.L.C.
K. HOVNANIAN AT VINELAND, L.L.C.
K. Hovnanian at Vista Del Sol, L.L.C.
K. Hovnanian at Wall Township VI, Inc.
K. Hovnanian at Wall Township VIII, Inc.
K. Hovnanian at Wanaque, L.L.C.
K. Hovnanian at Warren Township, L.L.C.
K. Hovnanian at Washington, L.L.C.
K. HOVNANIAN AT WASHINGTONVILLE, INC.
K. Hovnanian at Wayne III, Inc.
K. Hovnanian at Wayne IX, L.L.C.
K. Hovnanian at Wayne V, Inc.
K. HOVNANIAN AT WAYNE, VIII, L.L.C.
K. Hovnanian at West Bradford, L.L.C.
K. Hovnanian at West Milford, L.L.C.
K. Hovnanian at West View Estates, L.L.C.
K. Hovnanian at West Windsor, L.L.C.
K. Hovnanian at Westshore, LLC
K. Hovnanian at Wheeler Ranch, LLC
K. Hovnanian at Wildrose, Inc.
K. Hovnanian at Wildwood Bayside, L.L.C.
K. Hovnanian at Willow Brook, L.L.C.
K. HOVNANIAN AT WINCHESTER, LLC
K. Hovnanian at Woodcreek West, LLC
K. Hovnanian at Woodhill Estates, L.L.C.
K. Hovnanian at Woolwich I, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian Cambridge Homes, L.L.C.
K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.
K. Hovnanian Classics CIP, L.L.C.
K. Hovnanian Classics, L.L.C.
K. Hovnanian Communities, Inc.
K. Hovnanian Companies Metro D.C. North, L.L.C.
K. Hovnanian Companies Northeast, Inc.
K. Hovnanian Companies of California, Inc.
K. HOVNANIAN COMPANIES OF MARYLAND, INC.
K. HOVNANIAN COMPANIES OF NEW YORK, INC.
K. Hovnanian Companies of Pennsylvania, Inc.
K. Hovnanian Companies of Southern California, Inc.
K. Hovnanian Companies of Virginia, Inc.
K. Hovnanian Companies, LLC
K. Hovnanian Connecticut Acquisitions, L.L.C.
K. Hovnanian Construction II, Inc.
K. Hovnanian Construction III, Inc.
K. Hovnanian Construction Management, Inc.
K. Hovnanian CraftBuilt Homes of South Carolina, L.L.C.
K. Hovnanian Delaware Acquisitions, L.L.C.
K. HOVNANIAN DEVELOPMENTS OF ARIZONA, INC.
K. Hovnanian Developments of California, Inc.
K. Hovnanian Developments of Connecticut, Inc.
K. HOVNANIAN DEVELOPMENTS OF D.C., INC.
K. HOVNANIAN DEVELOPMENTS OF DELAWARE, INC.
K. Hovnanian Developments of Georgia, Inc.
K. Hovnanian Developments of Illinois, Inc.
K. Hovnanian Developments of Indiana, Inc.
K. Hovnanian Developments of Kentucky, Inc.

 

 



--------------------------------------------------------------------------------



 



K. HOVNANIAN DEVELOPMENTS OF MARYLAND, INC.
K. Hovnanian Developments of Michigan, Inc.
K. Hovnanian Developments of Minnesota, Inc.
K. Hovnanian Developments of New Jersey II, Inc.
K. Hovnanian Developments of New Jersey, Inc.
K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.
K. Hovnanian Developments of North Carolina, Inc.
K. Hovnanian Developments of Ohio, Inc.
K. Hovnanian Developments of Pennsylvania, Inc.
K. Hovnanian Developments of South Carolina, Inc.
K. Hovnanian Developments of Texas, Inc.
K. Hovnanian Developments of Virginia, Inc.
K. Hovnanian Developments of West Virginia, Inc.
K. Hovnanian Eastern Pennsylvania, L.L.C.
K. HOVNANIAN FIRST HOMES, L.L.C.
K. Hovnanian Florida Realty, L.L.C.
K. Hovnanian Forecast Homes Northern, Inc.
K. Hovnanian Four Seasons @ Historic Virginia, LLC
K. Hovnanian Four Seasons at Gold Hill, LLC
K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC
K. HOVNANIAN GREAT WESTERN HOMES, LLC
K. Hovnanian Holdings NJ, L.L.C.
K. Hovnanian Homes — DFW, L.L.C.
K. Hovnanian Homes at Cameron Station, LLC
K. Hovnanian Homes at Camp Springs, L.L.C.
K. Hovnanian Homes at Fairwood, L.L.C.
K. Hovnanian Homes at Forest Run, L.L.C.
K. Hovnanian Homes at Greenway Farm Park Towns, L.L.C.
K. Hovnanian Homes at Greenway Farm, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian Homes at Jones Station 1, L.L.C.
K. Hovnanian Homes at Jones Station 2, L.L.C.
K. Hovnanian Homes at Maxwell Place, L.L.C.
K. HOVNANIAN HOMES AT PAYNE STREET, L.L.C.
K. Hovnanian Homes at Primera, L.L.C.
K. Hovnanian Homes at Renaissance Plaza, L.L.C.
K. Hovnanian Homes at Russett, L.L.C.
K. Hovnanian Homes of D.C., L.L.C.
K. HOVNANIAN HOMES OF DELAWARE, L.L.C.
K. Hovnanian Homes of Georgia, L.L.C.
K. Hovnanian Homes of Houston, L.L.C.
K. Hovnanian Homes of Indiana, L.L.C.
K. Hovnanian Homes of Maryland, L.L.C.
K. Hovnanian Homes of Minnesota, L.L.C.
K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.
K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.
K. Hovnanian Homes of South Carolina, LLC
K. Hovnanian Homes of Virginia, Inc.
K. Hovnanian Homes of West Virginia, L.L.C.
K. Hovnanian North Central Acquisitions, L.L.C.
K. Hovnanian North Jersey Acquisitions, L.L.C.
K. Hovnanian Northeast Services, L.L.C.
K. Hovnanian of Houston II, L.L.C.
K. Hovnanian Ohio Realty, L.L.C.
K. HOVNANIAN OSTER HOMES, L.L.C.
K. Hovnanian PA Real Estate, Inc.
K. Hovnanian Pennsylvania Acquisitions, L.L.C.
K. Hovnanian Port Imperial Urban Renewal, Inc.
K. Hovnanian Properties of Red Bank, Inc.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian Shore Acquisitions, L.L.C.
K. Hovnanian South Jersey Acquisitions, L.L.C.
K. Hovnanian Southern New Jersey, L.L.C.
K. HOVNANIAN STANDING ENTITY, L.L.C.
K. Hovnanian Summit Holdings, L.L.C.
K. Hovnanian Summit Homes of Kentucky, L.L.C.
K. Hovnanian Summit Homes of Michigan, L.L.C.
K. Hovnanian Summit Homes of Pennsylvania, L.L.C.
K. Hovnanian Summit Homes of West Virginia, L.L.C.
K. Hovnanian Summit Homes, L.L.C.
K. Hovnanian T&C Homes at Florida, L.L.C.
K. Hovnanian T&C Homes at Illinois, L.L.C.
K. Hovnanian T&C Homes at Minnesota, L.L.C.
K. HOVNANIAN T&C INVESTMENT, L.L.C.
K. Hovnanian T&C Management Co., L.L.C.
K. Hovnanian Venture I, L.L.C.
K. HOVNANIAN WINDWARD HOMES, LLC
K. Hovnanian’s Four Seasons at Ashburn Village, L.L.C.
K. Hovnanian’s Four Seasons at Bailey’s Glenn, L.L.C.
K. HOVNANIAN’S FOUR SEASONS AT BAKERSFIELD, L.L.C.
K. Hovnanian’s Four Seasons at Beaumont, LLC
K. HOVNANIAN’S FOUR SEASONS AT CHARLOTTESVILLE, L.L.C.
K. Hovnanian’s Four Seasons at Dulles Discovery Condominium, L.L.C.
K. Hovnanian’s Four Seasons at Dulles Discovery, L.L.C.
K. Hovnanian’s Four Seasons at Hamptonburgh, L.L.C.
K. Hovnanian’s Four Seasons at Hemet, LLC
K. Hovnanian’s Four Seasons at Huntfield,L.L.C.
K. Hovnanian’s Four Seasons at Kent Island Condominiums, L.L.C.
K. Hovnanian’s Four Seasons at Kent Island, L.L.C.

 

 



--------------------------------------------------------------------------------



 



K. Hovnanian’s Four Seasons at Los Banos, LLC
K. Hovnanian’s Four Seasons at Moreno Valley, L.L.C.
K. Hovnanian’s Four Seasons at New Kent Vineyards, L.L.C.
K. Hovnanian’s Four Seasons at Palm Springs, LLC
K. HOVNANIAN’S FOUR SEASONS AT RENAISSANCE, L.L.C.
K. Hovnanian’s Four Seasons at Rush Creek, L.L.C.
K. Hovnanian’s Four Seasons at St. Margarets Landing, L.L.C.
K. Hovnanian’s Four Seasons at Vint Hill, L.L.C.
K. Hovnanian’s Four Seasons at Westshore, LLC
K. Hovnanian’s Four Seasons, LLC
K. Hovnanian’s Parkside at Towngate, L.L.C.
K. Hovnanian’s Private Home Portfolio, L.L.C.
KHIP, L.L.C.
LANDARAMA, INC.
M & M at Long Branch, Inc
M&M at Chesterfield, LLC
M&M AT Copper Beech, L.L.C.
M&M AT Crescent Court, L.L.C.
M&M at East Rutherford, L.L.C.
M&M AT MORRISTOWN, L.L.C.
M&M AT SPINNAKER POINTE, L.L.C.
M&M AT SPRUCE HOLLOW, L.L.C.
M&M AT SPRUCE RUN, L.L.C.
M&M at Station Square, L.L.C.
M&M at Tamarack Hollow, L.L.C.
M&M AT UNION, L.L.C.
M&M at West Orange, L.L.C.
M&M at Wheatena Urban Renewal, L.L.C.
M&M INVESTMENTS, L.P.

 

 



--------------------------------------------------------------------------------



 



Matzel & Mumford at Egg Harbor, L.L.C.
MATZEL & MUMFORD AT MONTGOMERY, L.L.C.
Matzel & Mumford at South Bound Brook Urban Renewal, L.L.C.
MCNJ, Inc.
Midwest Building Products & Contractor Services of Kentucky, L.L.C.
Midwest Building Products & Contractor Services of Michigan, L.L.C.
Midwest Building Products & Contractor Services of Pennsylvania, L.L.C.
Midwest Building Products & Contractor Services of West Virginia, L.L.C.
MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.
MMIP, L.L.C.
Natomas Central Neighborhood Housing, L.L.C.
New Land Title Agency, L.L.C.
PADDOCKS, L.L.C.
PARK TITLE COMPANY, LLC
Pine Ayr, LLC
RIDGEMORE UTILITY ASSOCIATES OF PENNSYLVANIA, L.L.C.
Ridgemore Utility, L.L.C.
SEABROOK ACCUMULATION CORPORATION
STONEBROOK HOMES, INC.
Terrapin Realty, L.L.C.
The Matzel & Mumford Organization, Inc.
Washington Homes at Columbia Town Center, L.L.C.
Washington Homes, Inc.
Westminster Homes of Alabama, L.L.C.
Westminster Homes of Mississippi, LLC
Westminster Homes of Tennessee, Inc.
WESTMINSTER HOMES, INC.
WH LAND I, INC.
WH PROPERTIES, INC.

 

 



--------------------------------------------------------------------------------



 



WH/PR Land Company, L.L.C.
Woodland Lake Condominiums at Bowie New Town, L.L.C.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE B
TO
PLEDGE AGREEMENT

                  Entity Name   State of
Formation   Members
LLC
  K. HOVNANIAN AT BRIDGEWATER I, L.L.C  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT CEDAR GROVE IV, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT CHESTER I, L.L.C.  
DE  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT CHESTERFIELD, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT DEPTFORD TOWNSHIP, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT EDGEWATER, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT EGG HARBOR TOWNSHIP, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT FLORENCE I, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT FLORENCE II, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT FOREST MEADOWS, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT FREEHOLD TOWNSHIP, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT GREAT NOTCH, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT GUTTENBERG, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT HAWTHORNE, L.L.C  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT JERSEY CITY V URBAN RENEWAL COMPANY, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT LONG BRANCH I, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.   PA   K. Hovnanian
Companies of Pennsylvania, Inc.
LLC
  K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.   PA   K. Hovnanian
Companies of Pennsylvania, Inc.
LLC
  K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.   PA   K. Hovnanian
Companies of Pennsylvania, Inc.
LLC
  K. HOVNANIAN AT LOWER MORELAND I, L.L.C.   PA   K. Hovnanian Companies of
Pennsylvania, Inc.
LLC
  K. HOVNANIAN AT LOWER MORELAND II, L.L.C.   PA   K. Hovnanian Companies of
Pennsylvania, Inc.
LLC
  K. HOVNANIAN AT MANALAPAN III, LLC  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MANSFIELD I, LLC  
DE  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MARLBORO TOWNSHIP VIII, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MILLVILLE I, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MILLVILLE II, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MONROE III, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT MONTVALE, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT NORTH BERGEN, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT NORTH CALDWELL, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT PITTSGROVE, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT READINGTON II, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT RED BANK, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT SCOTCH PLAINS, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT SMITHVILLE III, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT SOMERS POINT, LLC  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT TEANECK, L.L.C.   NJ   K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT UPPER FREEHOLD TOWNSHIP II, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.   PA   K. Hovnanian Companies of
Pennsylvania, Inc.
LLC
  K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.   PA   K. Hovnanian Companies of
Pennsylvania, Inc.
LLC
  K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.   FL   Hovnanian Developments of Florida,
Inc.
LLC
  K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.  
PA  
K. Hovnanian at Perkiomen II, Inc.
LLC
  K. HOVNANIAN GREAT WESTERN BUILDING COMPANY, LLC   AZ   K. Hovnanian
Developments of Arizona, Inc.
LLC
  K. HOVNANIAN GREAT WESTERN HOMES, L.L.C.   AZ   K. Hovnanian Developments of
Arizona, Inc.
LLC
  K. HOVNANIAN HOLDINGS NJ, LLC   NJ   K. Hovnanian Developments of New Jersey,
Inc.
LLC
  K. HOVNANIAN NORTHEAST SERVICES, L.L.C.  
NJ  
K. Hovnanian Holdings NJ, L.L.C.
LLC
  K. HOVNANIAN OHIO REALTY, L.L.C.   OH   K. Hovnanian Developments of Ohio,
Inc.
LLC
  K. HOVNANIAN PENNSYLVANIA ACQUISITIONS, L.L.C.   PA   K. Hovnanian Companies
of Pennsylvania, Inc.
LLC
  K. HOVNANIAN SUMMIT HOMES OF MICHIGAN, L.L.C   MI   K. Hovnanian Developments
of Michigan, Inc.
LLC
  K. HOVNANIAN SUMMIT HOMES OF WEST VIRGINIA, L.L.C.   WV   K. Hovnanian
Developments of West Virginia, Inc.
LLC
  K. HOVNANIAN SUMMIT HOMES, L.L.C.   OH   K. Hovnanian Developments of Ohio,
Inc.
LLC
  K. HOVNANIAN T&C HOMES AT MINNESOTA, L.L.C.   MN   K. Hovnanian Developments
of Minnesota, Inc.
LLC
  M&M AT CHESTERFIELD, LLC   NJ   The Matzel & Mumford Organization, Inc.
LLC
  M&M AT TAMARACK HOLLOW, L.L.C.   NJ   M&M Investments, L.P.

 

 



--------------------------------------------------------------------------------



 



SCHEDULE C
Actions to Perfect

1.   With respect to each Pledgor organized under the laws of the state of
Alabama as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Alabama Secretary of State.

2.   With respect to each Pledgor organized under the laws of the state of
Arizona as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Arizona Secretary of State.

3.   With respect to each Pledgor organized under the laws of the state of
California as identified on Schedule 1.1(C) of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the California Secretary of State.

4.   With respect to each Pledgor organized under the laws of the state of
Connecticut as identified on Schedule 1.1(C) of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral the Connecticut Secretary of State.

5.   With respect to each Pledgor organized under the laws of the state of
Delaware as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Delaware Secretary of State.

6.   With respect to each Pledgor organized under the laws of the District of
Columbia as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the District of Columbia Recorder of Deeds.

7.   With respect to each Pledgor organized under the laws of the state of
Florida as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Florida Secured Transaction Registry.

8.   With respect to each Pledgor organized under the laws of the state of
Georgia as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Office of the Clerk of Superior Court of any County
of Georgia.

9.   With respect to each Pledgor organized under the laws of the state of
Illinois as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Illinois Secretary of State.

10.   With respect to each Pledgor organized under the laws of the state of
Indiana as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Indiana Secretary of State.

11.   With respect to each Pledgor organized under the laws of the state of
Kentucky as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing

 

 



--------------------------------------------------------------------------------



 



Statement that reasonably identifies the Pledged Collateral with the Kentucky
Secretary of State.

12.   With respect to each Pledgor organized under the laws of the state of
Maryland as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Maryland State Department of Assessments and
Taxation.

13.   With respect to each Pledgor organized under the laws of the state of
Michigan as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Michigan Secretary of State.

14.   With respect to each Pledgor organized under the laws of the state of
Minnesota as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Minnesota Secretary of State.

15.   With respect to each Pledgor organized under the laws of the state of
Mississippi as identified on Schedule 1.1(C) of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Mississippi Secretary of State.

16.   With respect to each Pledgor organized under the laws of the state of New
Jersey as identified on Schedule 1.1(C) of the Security Agreement, the filing of
a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the New Jersey Division of Commercial Recording.

17.   With respect to each Pledgor organized under the laws of the state of New
York as identified on Schedule 1.1(C) of the Security Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the New York Secretary of State.

18.   With respect to each Pledgor organized under the laws of the state of
North Carolina as identified on Schedule 1.1(C) of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the North Carolina Secretary of State.

19.   With respect to each Pledgor organized under the laws of the state of Ohio
as identified on Schedule 1.1(C) of the Security Agreement, the filing of a
Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Ohio Secretary of State.

20.   With respect to each Pledgor organized under the laws of the state of
Pennsylvania as identified on Schedule 1.1(C) of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the Pennsylvania Secretary of the
Commonwealth.

21.   With respect to each Pledgor organized under the laws of the state of
South Carolina as identified on Schedule 1.1(C) of the Security Agreement, the
filing of a Uniform Commercial Code Financing Statement that reasonably
identifies the Pledged Collateral with the South Carolina Secretary of State.

22.   With respect to each Pledgor organized under the laws of the state of
Tennessee as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Tennessee Secretary of State.

23.   With respect to each Pledgor organized under the laws of the state of
Texas as identified on Schedule 1.1(C) of the Security Agreement, the filing of
a Uniform Commercial Code Financing Statement that

 

 



--------------------------------------------------------------------------------



 



reasonably identifies the Pledged Collateral with the Texas Secretary of State.

24.   With respect to each Pledgor organized under the laws of the state of
Virginia as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the Virginia State Corporation Commission.

25.   With respect to each Pledgor organized under the laws of the state of West
Virginia as identified on Schedule 1.1(C) of the Security Agreement, the filing
of a Uniform Commercial Code Financing Statement that reasonably identifies the
Pledged Collateral with the West Virginia Secretary of State.

26.   With respect to the Pledged Collateral constituting certificated
securities, delivery of the certificates representing such Pledged Collateral to
the Collateral Agent in registered form, indorsed in blank, by an effective
endorsement or accompanied by undated stock powers with respect thereto duly
indorsed in blank by an effective endorsement.

 

 